Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendments to claims 1 and 12 filed 09/12/2022 have been entered.
3.	Claims 2, 9-11, 13 and 18-20, have been cancelled.
4.	Claims 1, 3-8, 12 and 14-17, are pending and hereby examined.

Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 

Examiner’s Response to Amendments/Remarks
6. 	Applicant’s argument regarding the host information, now narrowly defined to exclude a device public key , is acknowledged. A new prior art is introduced by the Examiner, that teaches this element, Neuwirth in (Fig. 2, item 204 “Request Signature”  and Fig. 3), without conceding to the applicant argument, because in a blockchain transaction, the user’s public key is associated with the user’s node address assigned to the user, which is always used as a user id in the blockchain transaction. 
And the other argument that “In the prior art, a preset signature request screen is provided to a user without providing information on which subject requests the signature. For instance, whether a signature request is from a first chain block subject or second chain block subject, the same UI for the signature request is displayed. However, as described by way of example and without limitation in the subject patent application, a name of a host requesting a signature can be requested every time that there is such a request. By constructing and providing a UI screen for a signature request, the user is made to identify a subject (i.e., an app or host) requesting the signature on a signature request screen. Accordingly, certain non-limiting examples of the present application can provide an effect of preventing occurrence of an error when a user makes a signature that requires security. McDonald et al. only discloses that changes in a server and an asset status are recorded for a person to change/restrict transaction rules through a security element during a block chain transaction. McDonald et al. does not mention a signature request screen UI. In Lindemann, a public key and private key are generated in a pair; the public key is public to everyone. The feature of the public key is far from the feature of requesting a name of a subject requesting a signature (e.g., every time that the signature is requested) and of constructing a screen to include the name after receiving the name. As described by way of example in the present application, a name of a subject requesting a signature may differ every time that a signature request is made. That is, a uniformly same signature request screen is not provided. Accordingly, strengthened security can be provided with regard to a personal information input by a user for a signature. Applicant respectfully submits that McDonald et al. and/or Lindemann do not disclose, teach, or suggest the features recited in claim 1 and its dependent claims”. Examiner has added a new prior art, Avetisov et al., (US 20200067907 A1), to clarify the signature request screen as disclosed in the amended claim.


Claim Rejections - 35 USC § 103
7.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3-8,12 and 14-17, are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al., (US 20180101906 A1) in view of Lindemann (US 20190222424 A1) and further in view of Neuwirth (US 20140074711 A1) and Avetisov et al., (US 20200067907 A1).

10. 	With respect to claims 1 and 12, McDonald teaches a method for a digital 
signature service based on a block chain of an electronic device, the method comprising:
receiving, by the electronic device, when the electronic device performs a transaction with another node participating in a block chain network through an application related to the block chain network, (¶¶ 0053 “...the secure element 103, 105, 107 in each respective client device 102, 104, 106 stores software application programs 332 that, when executed by one or more processors 310 in the secure element 103, perform operations that establish communications with other client devices 103, 105, 107 and/or one or more of peer processing systems 124, 128, 132 (e.g., across network 140), and that send transactions to peer systems 124, 128, 132, for recording in a block-chain ledger 126, 130, 134 generated and maintained...“) a signature request message corresponding to the block chain through a communication circuit in a normal OS (Fig. 6 step 602, ¶¶ 0032).
requesting host information (Fig. 2 item 254, 258, “validate request... confirm source of request”) “...” of the block chain network in the normal OS through the communication circuit (¶¶ 0058-0059). 
receiving the host information from the block chain network through the communication circuit (Fig. 2 item 220).
driving block chain management software in response to receiving the signature request message (¶ 0053).
transferring the signature request message and the host information (“e.g. public 
key) from the normal OS to a secure OS through the block chain management software (¶¶ 0058-0059).
“wherein the digital signature data includes a value for verifying address information of a node signed in the block chain network (¶¶ 0058, 0129), and...”  
requesting digital signature from the block chain management software being driven in the normal OS to a block chain security application being driven in the secure OS (¶¶ 0058-0059, 0129).  
McDonald does not explicitly disclose
configuring a first user authentication request screen based on the signature request message and the host information through a security user interface application being driven in the secure OS.
receiving a user approval input through the first user authentication request screen; 
configuring a second user authentication request screen including an authentication means object through the security user interface application being driven in the secure OS in response to the received user approval input, 
receiving user personal information set when creating a cryptocurrency wallet account for a digital signature through the second user authentication request screen; 
creating digital signature data in the secure OS based on a public key related to the host information and a private key stored in the electronic device through the block chain security application in response to a determination that the received user personal information coincides with the stored information.
transferring the created digital signature data in the secure OS from the block chain security application to the block chain management software, and transferring the digital signature data to the application related to the block chain network operating in the normal OS through the block chain management software, 
“...wherein the authentication means object includes at least one of a configured password authentication, fingerprint authentication, face authentication, pattern authentication, iris authentication, or input identification authentication”.
However, Lindemann discloses
configuring a user authentication request screen (Fig. 13 item 1212, “display component (DC), ¶ 0163) based on the signature request message and the host information through a trusted application being driven in the secure OS, wherein the user authentication request screen includes the host information related to the block chain network (e.g. public key), a block chain message, and an authentication means object (Fig. 13 item 1210 “user verification component” (UVC),  ¶¶ 0162-0166, 0650-0652).
creating digital signature data in the secure OS based on a public key related to the host information and a private key stored in the electronic device through the block chain security application in response to a determination that the received user personal information coincides with the stored information (Fig, 14 step 1402, ¶¶ 0166-0170, 0345, 0435).
“transferring the created digital signature data in the secure OS from the block chain security application to the block chain management software (Fig. 13 1214 and 1320), and transferring the digital signature data to the application related to the block chain network operating in the normal OS through the block chain management software...” (¶¶0435-0436, 0635, 0655, 0667), 
“...wherein the authentication means object includes at least one of a configured password authentication, fingerprint authentication, face authentication, pattern 
authentication, iris authentication, or input identification authentication” (¶¶ 0098, 0125).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply enhance the request message information of McDonald in the secured signature of Lindemann in order to have a secured request message using a secure operating system to process the secure electronic signature.
McDonald in view of Lindemann does not explicitly disclose 
“requesting host information indicating a host name...”
receiving a user approval input through the first user authentication request screen; 
configuring a second user authentication request screen including an authentication means object through the security user interface application being driven in the secure OS in response to the received user approval input, 
receiving user personal information set when creating a cryptocurrency wallet account for a digital signature through the second user authentication request screen;
However, Neuwirth teaches “requesting host information indicating a host name...” (e.g. name, email, telephone number, etc. in Fig. 2, Fig. 3, ¶ 0042).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply enhance the request message information of McDonald in the secured signature of Lindemann and the user id of Neuwirth in order to have a user information associated with the secured request message.
McDonald and Lindemann in view of Neuwirth does not explicitly disclose 
receiving a user approval input through the first user authentication request screen; 
configuring a second user authentication request screen including an authentication means object through the security user interface application being driven in the secure OS in response to the received user approval input, 
receiving user personal information set when creating a cryptocurrency wallet account for a digital signature through the second user authentication request screen; 
	However, Avetisov discloses
receiving a user approval input through the first user authentication request screen (Fig. 3A item 320, ¶¶ 0225-0227 “...The exchange of data via the API may occur by way of one or more requests and responses, each of which may contain data...”).
configuring a second user authentication request screen including an authentication means object through the security user interface application being driven in the secure OS in response to the received user approval input (¶ 0176 “...the authentication application 220 on the mobile device 101 of the user having previously established the Net ID 271 may be configured to prompt the user of the mobile device 101 to authorize the request, such as by signature of data (e.g., notification, request, Net ID, or other data indicating approval) within the TEE of the mobile device...” ¶ 0231 “The authentication application 120 receives responses from the TEE 103. The responses may include data, signed data, or a key for verifying signed data. The key may be a public key for verifying 323 a signature of the TEE 103 using a corresponding private key, such that the data may be verified as being generated by the TEE 103 based on the signed data and signature key. For example, a verification function may take as input the data, signed data, and signature key, and return a result indicating that the data corresponds to the signed data. In some embodiments, the data may be organized in a string for signing and verification. Example string values may correspond to data values or hashes of data values...”). 
receiving user personal information set when creating a cryptocurrency wallet account for a digital signature through the second user authentication request screen (¶ 0013 “...and storing the identity information within a wallet application accessible by other applications on the computing device...” and also ¶¶ 0173 and 0181).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply enhance the request message information of McDonald, the secured signature of Lindemann and the user id of Neuwirth, with the authentication application of Avetisov, in order to have a platform for inputting user information and responses associated with the secured request message.

11. 	With respect to claims 3 and 14, the combination of McDonald, Lindemann, Neuwirth in view of Avetisov teaches all the subject matter above in claim 12.
Furthermore, Lindemann discloses wherein creating the digital signature data includes creating the digital signature data on a message being transferred based on an 
access to the blockchain network (Fig, 14 step 1402, ¶¶ 0166-0170, 0345, 0435, 0655).
And McDonald further disclose message including block information identification, or a transaction being performed (Fig. 9 “source address, Destination address”, item 910-912, ¶¶ 0022, 0133).

12. 	With respect to claim 4, the combination of McDonald, Lindemann, Neuwirth in view of Avetisov teaches all the subject matter above in claim 1.
Furthermore, McDonald discloses, wherein the trusted application being driven in 
the secure OS comprises instructions to: interlock with the application related to the block chain network to store a private key being used for cryptocurrency authentication in the memory being operated during the secure OS, and create the digital signature data by creating the digital signature on the signature request message reflecting the stored private key by executing the trusted application being driven in the secure OS
 (¶¶ 0057-0059, 0138-0139).

13.	With respect to claim 5, the combination of McDonald, Lindemann, Neuwirth in view of Avetisov teaches all the subject matter above in claim 4.
Furthermore, McDonald discloses wherein the application related to the block chain network comprises at least one of a wallet application (“a wallet application”, ¶¶ 0054-0055). a payment application, or a browser application, and the instructions, when executed, cause the at least one processor to control the electronic device to: 
create a pair of the public key and the private key based on creation of an account of the block chain network, transfer the public key to another node taking part in the block chain network, and store the private key in a secure region of the memory (¶¶ 0057-0059, 0138-0139).

14. 	With respect to claims 6 and 16, the combination of McDonald, Lindemann, Neuwirth in view of Avetisov teaches all the subject matter above in claim 12.
Furthermore, McDonald discloses, wherein driving the block chain management software further comprises: creating a pair of the public key and the private key based on the block chain based on the processor of the electronic device creating a block chain account interlocking with the application related to the block chain network in the secure OS through the trusted application being driven in the secure OS (¶¶ 0055, 0057-0059) 
transferring the public key to a cryptocurrency wallet application to transfer the public key to the block chain network (¶¶ 0055, 0057-0059), and 
And Lindemann further disclose storing the private key in a memory operated during the secure OS ( ¶¶ 0116).

15. 	With respect to claim 7 the combination of McDonald, Lindemann, Neuwirth in view of Avetisov teaches all the subject matter above in claim 1.
Furthermore, Lindemann discloses wherein the instructions, when executed, cause the at least one processor to control the electronic device to: operate the trusted application being driven in the secure OS in one of a trusted execution environment (TEE), a TEEGRIS, a qualcomm secure execution environment (QSEE), or a trustzone (“trust zone”, ¶¶ 0160, 0164).

16. 	With respect to claims 8 and 15, the combination of McDonald, Lindemann, Neuwirth in view of Avetisov teaches all the subject matter above in claim 12.
Furthermore, McDonald discloses, wherein the application related to the block chain network further comprises communication kit software for exchanging a message with the block chain management software, and driving the block chain management software further includes exchanging the message between the block chain management software and the communication kit software (¶¶ 0032, 0053, 0058-0059).

17. 	With respect to claim 17, the combination of McDonald, Lindemann, Neuwirth in view of Avetisov teaches all the subject matter above in claim 12.
Furthermore, Lindemann discloses, wherein creating the digital signature on the signature request message includes creating the digital signature using a private key based on information on the user authentication input coinciding with user's personal information configured in the electronic device based on a public key and the private key being created based on the user's personal information (Fig. 42 step 4201-4207, ¶¶ 0165, 0170, 0185) and 
And Furthermore, McDonald discloses including a block chain information (Fig. 9 “source address, Destination address”, item 910-912, ¶¶ 0022, 0133).



Conclusion
18.	The prior art made of record and not relied upon:
1)	(US 20180374094 A1) – Manoneet Kohli, Method and System for Indexing Consumer Enrollment using Blockchain - relates to the indexing of consumer enrollment using blockchain.
2)	(US 11200569 B1) – James et al., System, Method and Program Product for Making Payments Using Fiat-backed Digital Assets - relate to the use of stable value digital assets and/or fiat-backed digital assets as cryptocurrencies that can be linked to other digital assets using blockchain technology and/or through a peer-to-peer network.
3)	(US 20190116024 A1) – Wright et al., Implementing Logic Gate Functionality using a Blockchain – relates generally to distributed ledger (blockchain) technology. This may be any blockchain-related technology including, but not limited to, the Bitcoin Blockchain. Aspects of the invention relate also to the field of logic gates and combinatorial logic. The invention may be suited for use with a control system or process.


19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685